DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Claims 1, 3-8, 10-25, and 54-55 are pending in the application.
 
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered.
Applicant’s arguments regarding Emery are persuasive.  Emery teaches details only of electrodeionization systems which employ resin in various flow paths, and only discusses alternative electrodialysis systems in abstract reference to the art as a whole.  As such, one of ordinary skill in the art would not consider the teachings of Emery as motivation to modify unit (506) of Ganzi, which is taught as an electrodialysis apparatus.  While Ganzi does teach that the system may employ electrodeionization devices, these are only discussed within the context of further downstream elements and so any modification in view of Emery would not lead one of ordinary skill in the art to the claimed invention.  As such, the art rejections are withdrawn.
However, the claims are rejected on the grounds of non-statutory double patenting as discussed below (with US Patent 10,213,744 B2).  Further, within the context of these double patenting rejections, applicant’s arguments regarding Gibson Juby are not persuasive.  Gibson Juby teaches that the rate of concentrated water flow must be controlled based on scaling, and that this can be improved with dosing of acid (in a recycle configuration); this dosing is necessarily “upstream of the electrodialysis apparatus” by virtue of the recirculation.  This is suggestive of a relationship between dosing of acid and available concentrate recovery.  Even if this is considered as being suggestive only of dosing of acid in the concentrate stream, as best understood the instant and reference claims do not specify which stream is required to receive acid, and as best understood at least some embodiments within the scope of both the instant and reference claims include a split feed that may be fed to both diluate and concentrate compartments of the electrodialysis device, such that the suggestion of Gibson Juby would still be relevant.

Claim Interpretation
	The instant claims include terms such as electrodialysis apparatus and low-pressure nanofiltration apparatus which do not include further specific structure.  However, these terms are not interpreted under 112(f) because they are understood to already represent sufficient structure as understood within the art; electrodialysis is a term which would be recognized by one of ordinary skill in the art as requiring particular elements e.g. particular ion selective membranes and electrodes and associated flow paths, and nanofiltration would be recognized as requiring at minimum particular membranes and associated flow paths.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: irrigation distribution system and diverting system in claim 1, pre-filtration system in claim 3, and pH adjusting system and air stripping system in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The irrigation distribution system is described in the specification [pg. 18] as including reservoirs, tanks, wells, vessels, and other suitable containers.
The diverting system is described [pg. 32] as a diverter valve.
The pre-filtration system is described [pg. 30] as softening, microfilters, settlers, screen filters, microsand filters, and coarse particle filters.
The pH adjusting system is described [pg. 36] as a source of acid such as hydrochloric or sulfuric acid.
The air stripping system is described [pg. 36] as an air stripper.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 11-25, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,213,744 B2 in view of Fang et al (Interfacially polymerized composite NF hollow fiber…, Journal of Membrane Science, 2012), in view of Gibson Juby et al (US PGPub 2013/0206689 A1), Huang et al (US PGPub 2008/0277341 A1), and/or Shay (US PGPub 2005/0115906 A1).
The reference patent teaches a substantially similar system for water treatment including an electrodialysis system operative to work on water of similar quality (e.g. above 500 mg/L salt concentration), a downstream NF membrane operating on the ED diluate, a first diverting system ED diluate in varying amounts to irrigation or NF, and a second diverting system varying NF permeate to an ED concentrate inlet [reference claim 1].
The reference claims map to or essentially differ from the instant claims in the following manner:
With respect to claims 1 and 6, the reference claims do not teach that the nanofiltration is low-pressure nanofiltration.  However, Fang teaches membranes for nanofiltration which are capable of operating at low pressure (e.g. <2 bar) which has advantages in terms of reduce fouling and scaling, and reduced energy consumption, compared to e.g. RO [pg. 129].
	It would have been obvious to one of ordinary skill in the art to employ a low-pressure NF system for the reference membrane-based separation because in view of Fang it would be recognized that low-pressure NF is desirable for softening applications because of the good rejection and flux with reduced energy consumption, fouling, and the like compared to higher-pressure processes.
	Regarding the requirement for a source acid connectable upstream of the electrodialysis apparatus, and a controller which may be configured to control the acid based on the relationship between pH and the concentrate water recovery or the SAR value, the reference claims are silent to such a feature.
	However, Gibson Juby teaches systems for brine treatment with scaling control including electrodialysis-type systems [Abs] and teaches that in order to save water and increase recovery, electrodialysis concentrate water is recovered and recycled at least in an amount that would not create undesired precipitation, and that this may be enhanced by addition of acid or other anti-scalants [0013].  This would at least suggest a functional connection between the dosing of acid and the concentrate water recovery.
	Additionally, see Huang which teaches water treatment [Abs] and teaches adjusting values such as pH in a multi-stage process through addition of suitable acid, including a teaching that the pH adjustment may be carried out specifically to control the ion separation ratios of e.g. nanofiltration devices in the system [0043-0044].  This would at least suggest a functional connection between the dosing of acid and the SAR value.  Additionally, Shay teaches multistage water conditioning systems [Abs] and teaches that it may be desirable at points to adjust to control e.g. SAR values directly by causing precipitation of particular species through dosing with acid or the like [0010].
	It would have been obvious to one of ordinary skill in the art to modify the reference system to include a suitable connection for dosing with an acid, and to provide it in a suitable location upstream such that it may be able to affect elements such as the electrodialysis unit and the nanofiltration unit because, as above, acid addition is useful for control of e.g. scaling in such systems, or otherwise control of separation properties.  Further, it would have been obvious to provide a controller to control this dosing in order to specifically control e.g. the scaling risk based on concentrate water recovery (as in Gibson Juby) and/or to control the ion separation values in the NF as in Huang, or directly adjust SAR as in Shay.  The reference claims already teach that the system includes a controller that can control or regulate various operations of the system [reference claim 12] such that modifying the controller to provide pH adjustment in a controlled manner would have been obvious.
	With respect to claims 3 and 4, the reference patent claims a pre-filtration system e.g. a coarse particle filter or the like, for removing suspended solids [reference claim 3]. It explicitly identifies at least settlers, microfilters, and coarse particle filters.
	With respect to claims 11-14, the reference patent claims monovalent cation selective membranes and monovalent anion selective membranes [reference claim 4].  This includes a selectivity coefficient of sodium over calcium of at least 2 [reference claim 5].
	With respect to claims 15 and 16, the reference patent claims an SAR value of less than 5 [reference claim 7].
	With respect to claims 17 and 18, the reference patent claims that the NF produces a retentate having SAR lower than the diluate, and also lower than its own permeate [reference claims 8 and 9].
	With respect to claims 19 and 20, the reference patent claims the same ED and NF behavior [reference claims 10 and 11].
	With respect to claims 21 and 22, the reference patent claims the same valve behavior [reference claim 12] and same demand response [reference claim 13].
	With respect to claim 23, the reference patent claims a mixer consistent with the instant invention [reference claim 14].
	With respect to claims 24 and 25, the reference patent claims the same controller behavior and sensors [reference claims 15 and 16].
	With respect to claim 55, see the rejection of claim 1 above.  Regarding the further requirement of a controller which controls the NF recovery ratio to limit scaling potential, as above at least Fang teaches that the use of low pressure reduces fouling potential in the membrane (and, further, at least Gibson Juby teaches the relationship between a retentate concentration and the risk of scaling).  In view of this, modifying the reference system to explicitly control for this factor i.e. control pressure to limit scaling or fouling would have been obvious to one of ordinary skill in the art, as it would be well understood that input conditions and therefore scaling potential may change during operation, and as above the reference patent already claims a controller that may be provided to control operational parameters.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,213,744 B2 in view of Fang et al, in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Wallace ‘259 (US PGPub 2013/0020259 A1), with further support from Wallace ‘099 (US PGPub 2016/0289099 A1) and Lien (US PGPub 2012/0055875 A1).
	The reference patent is silent to a pH adjusting system and air stripping system upstream of the pre-filtration system.
	However, pH adjustment and air stripping are well known in the art for use in e.g. desalination systems as means of removing scaling species (e.g. by converting to CO2 and then degassing).  Wallace ‘259 teaches a desalination system with mineral recovery provisions which employs combinations of NF, electrodialysis, and RO [Abs, Fig. 1] in which a pretreatment system may include pH adjustment of the feed water using hydrochloric or sulfuric acid to effect precipitation of e.g. silica, and further adjustment to covert bicarbonate to CO2 which may then be removed by air or nitrogen stripping [0023].  Wallace ‘099 teaches other systems for mineral removal using electrodialysis and membrane processes [Abs] and teaches that air stripping may be employed specifically to achieve low CO2 residual which will inhibit carbonate reformation and scaling if downstream processes increase pH [0058]; this may be preceded by pH adjustment to covert bicarbonate to CO2 [0059].  Alternative embodiments position the air stripper upstream of a filter which may act to remove sulfate for further scale removal [0062].  Lien teaches water treatment systems employing various filtration steps [Abs] which includes air stripping upstream of one or several membrane steps which is employed to remove CO2 but which also removes volatile organics, and may help to oxidize iron for removal by filtration [0027].
	It would have been obvious to one of ordinary skill in the art to include  a pH adjustment and air stripping step as part of the pretreatment system as in Wallace ‘259, to gain the benefit of precipitating silica, converting scaling species such as bicarbonate to CO2, removing such CO2 by stripping to prevent carbonate reformation in subsequent steps (as further suggested by Wallace ‘099), and further allowing the precipitation and removal of species such iron (as further suggested by Lien).
	Regarding specifically the positioning of such features upstream of the pre-filtration system, see MPEP 2144.04 IV.C; “In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)”
	Additionally, as above the pH adjustment and air stripping may effect precipitation of species such as silica and iron, as suggested by Wallace ‘259 and Lien.  As such it would have been obvious to provide a filtration step e.g. the pre-filtration step already taught by Ganzi downstream of these steps in order to remove these species before passing the flow to the electrodialysis system, and therefore to provide the adjustment and stripping upstream of such a pre-filtration system.
Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,213,744 B2 in view of Fang et al, in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Wilkins et al (US PGPub 2008/0067125 A1), with support from Ganzi ‘252 (US PGPub 2007/0284252 A1).
The reference patent is silent to an ion exchange system.
However, Wilkins teaches combinations of pressure driven filtration e.g. NF and electrically driven separation e.g. EDI [Abs] and teaches that for applications such as irrigation, further treatment for boron removal and the like may be desirable through ion exchange [0031].  In view of this, it would have been obvious to one of ordinary skill in the art to provide ion exchange at least on the streams which may be fed to irrigation distribution in the reference system, i.e. NF retentate as discussed above, in order to gain the benefit of polishing to remove boron or other undesirable species from the water before irrigation.
	See also Ganzi ‘252, teaching embodiments and ion exchange [0029, 0044], and explicitly teaching that the ion exchange is used for the irrigation water, upstream of the distribution system [claims 15 and 26].  The benefit of ion exchange specifically to treat the water employed for irrigation (and the motivation to position such ion exchange appropriately) would have been obvious in view of these teachings.
Wilkins (and Ganzi ‘252) teach or suggest employing ion exchange on streams which may be directed for irrigation distribution or the like, to remove undesirable species such as boron.  As such, providing ion exchange polishing on the electrodialysis diluate outlet i.e. on the branch which may be directed to irrigation (as discussed in claim 1 above, the diluate may be diverted to NF and to irrigation separately i.e. in a desired proportion) would have been obvious for the reasons discussed above.
Claims 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,213,744 B2 in view of Fang et al, in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Ganzi ‘135 (US PGPub 2013/0015135 A1).
With respect to claim 7, The reference patent is silent to an electrochemical generation system.
However, Ganzi teaches a substantially similar system and teaches that the concentrate from an electrodialysis system (530) may be directed to waste or to secondary points of use such as electrochemical production of chlorine [0093].  Examiner notes that, as currently constructed, the claim requires the ability to connect to such an external system, but does not claim the external system or recite required structures therein.  As such, even if Ganzi does not specify that the external plant produces chlorine as a gas (or other species as claimed), the system would be capable of connecting as claimed because it already contemplates connecting to external electrochemical production systems.
	With respect to claim 10, the reference patent is silent to pH adjustment downstream.
However, Ganzi teaches that various post-treatment operations may be conducted, including adjustment of the pH upwards or downwards by addition of acids or bases [0065-0066].  It would have been obvious to apply this to the claimed NF permeate based on such considerations i.e. based on the requirements of the point of use.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,213,744 B2 in view of Fang et al, in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Ganzi ‘135 and Wallace ‘259, with further support from Wallace ‘099 and Lien.
The reference patent is silent to electrochemical generation and connected pH adjustment.
However, as above Ganzi contemplates pH adjustment and, in view of e.g. Wallace ‘259, it would have been obvious to provide this on the water to be treated i.e. a feed stream, to allow pretreatment in the manner discussed above.
Allowable Subject Matter
Claims 1, 3-8, 10-25, and 54-55 are rejected on the grounds of non-statutory double patenting as discussed above, but are free from the prior art for the reasons discussed in the response to arguments section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777